Per Curiam.
The record in this case reveals that the defendant appealed from the judgment in the Recorder’s Court of the City of New Bern on a warrant charging reckless driving in violation of G.S. 20-140; that in the Superior Court he entered plea of not guilty; that the jury returned verdict of guilty; that on the verdict judgment was rendered imposing sentence. The defendant gave notice of appeal and has docketed the record in this Court, but has filed no case on appeal nor has he filed a brief. The only matter before us is the record. An examination of the record fails to reveal error. The matters attempted to be set up in a motion in arrest of judgment are not before us and cannot be considered on this record. “Judgment in a criminal prosecution may be arrested, on motion duly made, when, and only when, some fatal error or defect appears on the face of the record.” S. v. McKnight, 196 N.C. 259, 145 S.E. 281; S. v. Bittings, 206 N.C. 798 (803), 175 S.E. 299; S. v. Brown, 233 N.C. 202 (206), 63 S.E. 2d 99.
On the record we find
No error.